Citation Nr: 1431437	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left ankle disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder, to include depression and anxiety, and if so, whether service connection is warranted.

4.  Entitlement to a disability rating in excess of 10 percent for a hiatal hernia with gastoesophageal reflux disease, esophagitis and Barrett's esophagus. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depression and anxiety.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the mental health issue as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety and listed it on the title page accordingly.

The Board has also included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, entitlement to a disability rating in excess of 10 percent for a hiatal hernia with gastoesophageal reflux disease, esophagitis and Barrett's esophagus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for an acquired psychiatric disorder; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  In a May 2008 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for a left ankle disability and a left shoulder disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file since the January 2007 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  Evidence added to the record since the May 2008 denial is cumulative and redundant of the evidence already of record and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.

5.  Evidence added to the record since the May 2008 denial is cumulative and redundant of the evidence already of record and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a preadjudication December 2009 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen his previously denied claims.  The letter also advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  Thus, VA's duty to notify has been met as to the claims being decided herein.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA treatment records.  A VA examination is not necessary for claims that have previously been denied without the submission of new and material evidence.  Although the Board is remanding the other claims, in part, to obtain Social Security Administration (SSA) records, the Board does not find it necessary to remand the left ankle or left shoulder claim, because SSA's decision indicates disability as a result of unrelated problems pertaining to lumbar spine, Barrett's esophagus, depressive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).  Thus, SSA records likely have no relevance to the question of service connection as to the left ankle or left shoulder claims.  Thus, VA's duty to assist has also been met as to the claims being decided herein.

II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Acquired Psychiatric Disorder

The Veteran's original claim of service connection for an acquired psychiatric disorder was denied by the RO in a January 2007 rating decision.  The evidence of record at the time of the January 2007 decision consisted of service treatment records and VA medical records.  The RO denied the claim, noting there was no evidence of depression or excessive worry during active duty service and there was no evidence of treatment for a mental health condition since service.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that month.  The Veteran did not file a notice of disagreement, nor was any material evidence received during the remainder of the appeal period.  The January 2007 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2009, the Veteran submitted the instant request to reopen a claim of service connection for an acquired psychiatric disorder.  

The evidence associated with the claims file since the January 2007 rating action includes VA treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes an August 2009 mental health note which shows a diagnosis of anxiety and depression.  The note also indicates that the Veteran was frequently irritable and angry.  A May 2010 mental health note shows that the Veteran reported being depressed since 1999.  He reported suffering from panic attacks since that time.  He reported also seeing another veteran get "blown up" by a grenade, while in service.

This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Left Ankle and Left Shoulder Disabilities

The Veteran's original claim of service connection for a left ankle disability and left shoulder disability was denied by the RO in a January 2007 rating decision.  The evidence of record at the time of the January 2007 decision consisted of service treatment records and VA medical records.  The RO denied the claim, noting there was a history of a left ankle sprain in service, but no treatment since service or a connection to some event in service.  The RO also noted that service treatment records showed a complaint for a left shoulder disability but there was no evidence that the Veteran sought treatment since service or a connection to some event in service.

Prior to the appeal period running, the Veteran petitioned to reopen the claims of service connection for a left ankle disability and service connection for a left shoulder disability in December 2007.  In a May 2008 rating decision, the RO declined to reopen the previously denied claims on the basis that no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with the December 2008 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; see also Buie, 24 Vet. App. at 251-52.  Thus, the May 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2009, the Veteran submitted the instant request to reopen the claims of service connection for a left ankle disability and left shoulder disability.  

Based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claims.  The claims of service connection were previously denied because the evidence of record did not show treatment for the disabilities after separation from service or a connection to some event in service.

A May 2010 mental health note is new as it was not previously of record.  The Veteran reported suffering from constant physical pain since boot camp in 1998.  He noted that pain started in his left ankle and then moved to his left shoulder.  The evidence, however, is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The new evidence of record does not establish recurrent complaints or treatment for the claimed disabilities.  In addition, the subjective complaints of pain do not establish current diagnoses for the Veteran's claimed left ankle disability and claimed left shoulder disability.  Moreover, the reported history is duplicative of previous statements of record.

In view of the foregoing, the Board finds that the evidence received since the last final denial of service connection for a left ankle disability and service connection for a left shoulder disability does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, new and material evidence has not been received and the claims for service connection for a left ankle disability and service connection for a left shoulder disability are not reopened.


ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened and to this limited extent, the appeal is granted.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability, the appeal is denied. 


REMAND

The Board finds that additional development is needed in this case for the claims remaining on appeal. 

With regards to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran stated that he was depressed and anxious while in service.  A May 2010 VA mental health note shows a diagnosis of depression and anxiety.  The Veteran has not been afforded a VA examination to determine whether his acquired psychiatric disorder is related to his active duty service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for an increased rating for his service-connected hiatal hernia with gastoesophageal reflux disease, esophagitis and Barrett's esophagus, a review of the entire claims file shows that the Veteran's last examination for his service-connected disability was in April 2010, over four years ago.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new esophagus and hiatal hernia examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.

Next, the Veteran's April 2010 VA esophagus and hiatal hernia examination report reveals that the Veteran stated that his gastroesophageal reflux disability was so severe that he did not think that he could work anymore.  This statement, when considered in light of Rice, and all other evidence of record, reasonably raises the part-and-parcel matter of entitlement to a TDIU.  In light of Rice and the Board's remand of the higher hiatal hernia rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined.  

Furthermore, a December 2012 SSA decision is of record.  The medical records underlying the decision should be requested on remand.

Finally, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from the VA Salt Lake City Health Care System dating since April 2011.

2.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

3.  Thereafter, schedule the Veteran for a VA mental health examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include, but not limited to depression and anxiety) had its onset during service or is otherwise causally related to service.  A diagnosis of PTSD must be ruled in or excluded. 

All findings and conclusions should be supported by a complete rationale.

4.  Also, schedule the Veteran for a VA esophagus and hiatal hernia examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All necessary tests should be performed.

The examiner is to state whether the Veteran's hiatal hernia is manifested by any of the following:

(a) persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

(b) symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, readjudicate the issues remaining on appeal, to include entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


